Case: 1:20-cv-00115-TSB-SKB Doc #: 21 Filed: 10/29/20 Page: 1 of 4 PAGEID #: 118




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

RONALD MADDEN, et al.,                                    Case No. 1:20-cv-115

       Plaintiffs,
                                                          Black, J.
       vs.                                                Bowman, M.J.

SONDRA WALLS, et al.,

       Defendants.


                            REPORT AND RECOMMENDATION

       This civil action is now before the Court on Defendants Sondra Walls and Real

Estate Investments, LLC (“Defendants”) motion to dismiss Plaintiffs’ complaint pursuant

to Federal Rule of Civil Procedure 12(b)(6) and the parties responsive memoranda.

(Docs. 13, 16). As further explained below, Defendants’ motion is well-taken and should

be granted.

       I.      Background and Facts

       Prior to fling the instant action, Plaintiffs’ filed a charge with the Ohio Civil Rights

Commission (“OCRC”) against Defendants alleging housing discrimination related to a

rental property.     Plaintiffs’ OCRC charge alleges that Defendants refused to rent them

an apartment due their race. On March 20, 2020, after a mediation, Plaintiffs and

Defendants entered into a settlement agreement and release of the OCRC charge. (Doc.

4, Ex, B). The Conciliation Agreement and Consent Order signed by all Parties included

a release clause that stated “The Charging Party hereby waives, releases, and agrees

not to sue Respondent for any claims arising before the Ohio Civil Rights Commission

that were the subject of the above-referenced charge.” Id.
Case: 1:20-cv-00115-TSB-SKB Doc #: 21 Filed: 10/29/20 Page: 2 of 4 PAGEID #: 119




       On March 3, 2020, Plaintiffs filed their Complaint against Defendants alleging

violations of Fair Housing. The Complaint alleges the same facts contained on Plaintiffs’

OCRC charge of discrimination.

       II.    Standard of Review

       A motion to dismiss under Rule 12(b)(6) requires the Court to construe the

complaint in the light most favorable to the plaintiff, accept all of the complaint’s factual

allegations as true, and determine whether the plaintiff undoubtably can prove no set of

facts in support of the claims that would entitle relief. Meador v. Cabinet for Human

Resources, 902 F.2d 474, 475 (6th Cir. 1990). However, the Court need not accept legal

conclusions and unwarranted factual inferences as true. Morgan v. Church’s Fried

Chicken, 829 F.2d 10, 12 (6th Cir. 1987).

       III.   Analysis

       Defendants contend that this matter should be dismissed because the subject

matter of the OCRC charge was identical to the claims brought by Plaintiffs in the present

case. (See Doc. 7, Ex. A at 1-2). In this regard, Defendants contend that the settlement

agreement relating to Plaintiffs’ OCRC charge was supported by consideration and

constituted a clear meeting of the minds between Plaintiffs and Defendants. As such,

Defendants contend that Plaintiffs have failed to dismiss the present case pursuant to

their obligations in the signed Conciliation Agreement with Defendants. In this regard,

Defendants contend that they performed all obligations under the Conciliation Agreement

with Plaintiffs, including payment to Plaintiffs of $1,900.00. In light of the foregoing,

Defendants argue that there are no claims on which relief can be granted in the present

case as Plaintiffs have released Defendants from liability. The undersigned agrees.
Case: 1:20-cv-00115-TSB-SKB Doc #: 21 Filed: 10/29/20 Page: 3 of 4 PAGEID #: 120




       As noted by Defendants, Ohio law is clear that a “release of a cause of action for

damages is ordinarily an absolute bar to a later action on any claim encompassed within

the release.” Haller v. Borror Corp., 552 N.E.2d 207, 210 (Ohio 1990). The Sixth Circuit

applies this Ohio law in barring claims from plaintiffs that are subject to a release. See Hill

v. McCrabb et al., 19 Fed.Appx. 314 (6th Cir. 2001). Here, Plaintiffs signed a release that

encompasses the claim in the present case. As such, Plaintiffs’ complaint should be

dismissed because there are no claims on which relief can be granted in the present case

as Plaintiffs have released Defendants from liability.

       IV.    Conclusion

       Accordingly, IT IS RECOMMENDED THAT Defendants’ motion to dismiss

Plaintiffs’ complaint for failure to state a claim (Doc. 7) be GRANTED, all pending motions

be DENIED as MOOT (Doc. 14, 17, 18, 20); and this matter TERMINATED on the active

docket of the Court.



                                                    s/ Stephanie K. Bowman
                                                   Stephanie K. Bowman
                                                   United States Magistrate Judge
Case: 1:20-cv-00115-TSB-SKB Doc #: 21 Filed: 10/29/20 Page: 4 of 4 PAGEID #: 121




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

RONALD MADDEN, et al.,                                Case No. 1:20-cv-115

      Plaintiff,
                                                      Black, J.
      vs.                                             Bowman, M.J.

SONDRA WALLS., et al.,

      Defendants.


                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
